Citation Nr: 0329605	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  95-22 557	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for a seizure 
disorder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
December 1967, from February 1968 to February 1972, from 
August 1972 to September 1975, and from March 1977 to May 
1980.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Oakland 
Regional Office (RO) October 1994 rating decision which 
denied service connection for PTSD, and a rating in excess of 
10 percent for the service-connected seizure disorder.  

A review of the record indicates that service connection for 
chronic acquired psychiatric disability, including PTSD, was 
previously denied by RO rating decisions in January 1982 and 
July 1990, but no timely appeal from either decision was 
filed.  Therefore the decisions are final.  The Board, in May 
2001, reopened the claim of service for post-traumatic stress 
disorder based on a finding that the veteran had submitted 
new and material evidence.  The Board thereafter found that 
further development of the evidence was warranted with 
respect to the claim of service connection for PTSD.

The veteran underwent a Travel Board hearing in February 2001 
before a member of the Board who is no longer employed by the 
Board.  The veteran, in July 2003, was given an opportunity 
to have another Board hearing.  In September 2003, he 
indicated that he did not want another Board hearing.




REMAND

The veteran claims that he has PTSD due to stressors he had 
while serving in Vietnam.  

In May 2001, the Board remanded the claim of service 
connection for PTSD to the RO for further development.  In 
the forth-indented paragraph, the Board requested the RO to 
review the file and prepare a summary of all of the veteran's 
claimed stressors.  Thereafter, they were instructed to 
verify all stressors.  The Board notes that the RO never 
prepared a summary of the veteran's stressors.  A review of 
the record reveals that the veteran's stressors include the 
following: 

?	The report that in 1965/1966 he was a radio operator and 
that he was next to a helicopter that blew up.  
?	The report of sustaining a grazing shrapnel wound which 
split the skin of his scalp in 1966. 
?	The report of sustaining a grazing bullet wound of the 
skull in 1967. 
?	The report of being in a helicopter which took a direct 
hit in 1967.  He stated that when this happened he was 
stationed with the 1st infantry Division in South 
Vietnam during operation Robin Hood.  He stated that he 
sustained injuries. 
?	The report of him being around helicopters in 1967 when 
there was an explosion of jet fuel and Agent Orange 
mixture due to a mortar attack.  He stated that he was 
burned from the waist up. 
?	The report of being injured when a stove exploded due to 
mortar attack. 
?	The report of being knocked unconscious when he was in 
an area of an explosion in 1968. 
?	The report of being in combat with his unit.  He stated 
that 1/2 of the men in his unit were either wounded, 
missing in action or killed in action.  
?	The report of his base being nearly over-run when he was 
with Alpha Company, 1st of the 27th, 1st Infantry Division 
which he was at Loc Kai in October 1969. 
?	The report that in 1970 he was with the 1st Infantry 
Division when they had to evacuate.  He claims that they 
were being over-run and that they were under fire when 
taking off at Tan Son Nhut Air Base. 
?	The report of being mortared during Tet Offenses in 
1966, 1967, 1968 and 1969. 
?	The report of participating in several search and 
destroy missions in which he witnessed atrocities 
committed against civilians.  

The RO has not attempted to verify each of the above 
stressors through United States Armed Services Center for 
Research of Unit Records (USASCRUR).  The RO and the veteran 
are advised that the Board is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
United States Court of Appeals for Veterans Claims (the 
Court).  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In light of the foregoing, the claim must also be 
remanded for compliance with the May 2001 Board remand.

In an April 2003 report, the USASCRUR noted that they were 
not provided information pertaining to the veteran's unit 
assignments during his service in Vietnam and as a result 
they could not verify whether PFC Raymond L. Wilcox and the 
veteran were in the same unit at the time of PFC Wilcox's 
death.  The record does not contain any service medical 
records or service personnel records from the veteran's 
second period of service from February 1968 to February 1972.  
Additionally, a review of the personnel records on file does 
not contain the veteran's unit assignment while in Vietnam.  
The National Personnel Record Center (NPRC) should be 
contacted for the purpose of obtaining the veteran's complete 
service medical records and his Official Military Personnel 
Folder (OMPF) from the his second period of service.  They 
should also be asked to provide a listing of all of the 
veteran's unit assignments while in Vietnam from December 
1966 to December 1967 and from September 1968 to April 1971.

The available service medical records show that in October 
1967, the veteran had 1st and 2nd degree burns and in 
September 1973, the veteran reported having skin problems 
since 1967 when a stove blew up when he was in a foxhole in 
Vietnam.  Reports in August 1979 reveals that the veteran 
gave a history of falling out of the back of a helicopter, 
and of sustaining burns in an explosion accident in 1967.  
Some of the psychiatric examinations reports of record show a 
diagnosis of PTSD.  However, the stressors upon which the 
diagnosis was made is not clear.  Therefore, the veteran 
should be scheduled for a VA examination for the purpose of 
determining whether he currently has PTSD and if so, to 
determine the stressor(s) upon which the diagnosis is based.

With respect to the claim for an increased rating for a 
seizure disorder, rated 10 percent disabling, the Board 
observes that the veteran failed to report to a scheduled 
October 2001 VA examination.  The veteran should be advised 
that under 38 C.F.R. § 3.655 his claim can be denied for 
failure to report to the examination.  The RO should informed 
the veteran of this fact and ask him whether he is willing to 
be rescheduled for such examination.

In October 2002, the RO denied the claim of service 
connection for a bilateral eye disorder and noted that the 
claim had been previously denied.  In January 2003, the 
veteran submitted a notice of disagreement.  The RO has not 
issued a statement of the case which addresses this issue and 
the Board finds that a remand for this action is necessary.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; 
Manlincon v. West, 12 Vet. App. 238 (1999).  In October 2002, 
the RO deferred a rating on the veteran's claim of service 
connection for bilateral hearing loss.  In January 2003, the 
veteran indicated that he was appealing the issue of service 
connection for hearing loss; however, at that time, the RO 
had not adjudicated the claim.  The RO did not adjudicate the 
claim until May 2002.  The veteran received notice that same 
month.  He is advised that he has until May 2004 to file an 
appeal of the claim of service connection for bilateral 
hearing loss.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should make a request to the 
NPRC and the National Archives and 
Records Administration (NARA) and request 
that they submit the veteran's complete 
service medical records and his Official 
Military Personnel File pertaining to his 
second period of service from February 
1968 to February 1972.  They should also 
be asked to provide the veteran's unit 
assignments during his service in Vietnam 
from December 1966 to December 1967 and 
from September 1968 and April 1971.  

3.  The RO should review the file and 
prepare a summary of all claimed 
stressors from service.  An attempt to 
verify the stressors must be made through 
all available sources, to include 
contacting the USASCRUR at 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  Provide the USASCRUR with 
copies of the veteran's personnel records 
showing his service dates, duties, and 
units of assignment (especially during 
his Vietnam service).  If no additional 
personnel records are obtained, advise 
them that the veteran served in the Army 
in Vietnam from December 1966 to December 
1967 and from September 1968 to April 
1971.  His military occupational 
specialty was in food services (i.e. a 
cook).  Also advise them that the veteran 
claimed to have been a member of the 1st 
Infantry Division for 2 years, 1st 
Cavalry Division for 1 1/2 years and was 
connected to a MACV Team.  Advise them 
that the summary of the alleged stressors 
is as follows:  

(1).  The report that in 1965/1966 he was 
a radio operator and that he was next to 
a helicopter that blew up.
(2).  The report of sustaining a grazing 
shrapnel wound which split the skin of 
his scalp in 1966.
(3).  The report of sustaining a grazing 
bullet wound of the skull in 1967.
(4).  The report of being in a helicopter 
which took a direct hit in 1967.  He 
stated that when this happened he was 
stationed with the 1st infantry Division 
in South Vietnam during operation Robin 
Hood.  He stated that he sustained 
injuries.
(5).  The report of him being around 
helicopters in 1967 when there was an 
explosion of jet fuel and Agent Orange 
mixture due to a mortar attack.  He 
stated that he was burned from the waist 
up.
(6).  The report of being injured when a 
stove exploded due to mortar attack.
(7).  The report of being knocked 
unconscious when he was in an area of an 
explosion in 1968.
(8).  The report of being in combat with 
his unit.  He stated that 1/2 of the men in 
his unit were either wounded, missing in 
action or killed in action. 
(9).  The report of his base being nearly 
over-run when he was with Alpha Company, 
1st of the 27th, 1st Infantry Division 
which he was at Loc Kai in October 1969.
(10).  The report that in 1970 he was 
with the 1st Infantry Division when they 
had to evacuated.  He claims that they 
were being over-run and that they were 
under fire when taking off at Tan Son 
Nhut Air Base.
(11) The report of being mortared during 
Tet Offenses in 1966, 1967, 1968 and 
1969.
(12).  The report of participating in 
several search and destroy missions in 
which he witnessed atrocities committed 
against civilians.

If referral to USASCRUR, or other 
pertinent sources is to no avail, the RO 
should advise the veteran to submit 
alternate forms of evidence to support 
his claim of service connection for PTSD 
in compliance with the notification 
requirements in Dixon v. Derwinski, 3 
Vet. App. 261, 263-64 (1992).  All 
attempts to obtain the records should be 
documented in the claims folder.

4.  Following the foregoing, the veteran 
should be scheduled for another VA 
psychiatric examination to identify his 
symptoms and determine the diagnoses and 
etiology of all psychiatric disorders 
that are found to be present.  The 
examination report must reflect a review 
of pertinent material in the claims file.  
If PTSD is diagnosed, the examiner should 
specify (1) the factors relied on to 
support the diagnosis; (2) the specific 
stressor(s) that prompted the diagnosis; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  All necessary special testing 
should be accomplished.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  If the examiner notes 
the presence of any coexistent 
psychiatric disability, an opinion should 
be provided as to whether such 
psychiatric disability is causally 
related to service.

5.  The veteran should be advised that 
where entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or re-examination 
and a claimant, without good cause, fails 
to report for such examination, an 
original compensation claim shall be 
considered on the basis of the evidence 
of record.  He should also be advised 
that his failure to report to VA 
examination in support of his claim for 
an increased rating for a seizure 
disorder can result in his claim being 
denied.  The RO should contact the 
veteran and ask him whether he is willing 
to be rescheduled for the examination.  

6.  The RO should also issue the veteran 
and his representative (if any) a 
statement of the case on the issue of 
service connection for a bilateral eye 
disorder.  The veteran should be given 
the opportunity to thereafter perfect an 
appeal on this issue by filing a timely 
substantive appeal.  The claim for 
service connection for headaches will 
thereafter be subject to appellate review 
only if the appeal has been properly 
perfected.

7.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




